 Case 1:19-cr-00201-LMB Document 162 Filed 01/02/20 Page 1 of 2 PageID# 852



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

UNITED STATES OF AMERICA               )
                                       )
      v.                               )              Criminal No. 1:19-CR-201
                                       )
GEORGE AREF NADER,                     )              The Honorable Leonie M. Brinkema
                                       )
                  Defendant.           )
_______________________________________)

                                 NOTICE OF APPEARANCE

       Please take notice that John N. Nassikas III, Esq. of Arnold & Porter Kaye Scholer LLP,

an attorney admitted to practice in this Court, appears as counsel in this case for Defendant George

Aref Nader.


 Dated: January 2, 2020                        Respectfully submitted,

                                                /s/ John N. Nassikas III
                                                John N. Nassikas III (VA Bar No. 24077)

                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                601 Massachusetts Ave, NW
                                                Washington, DC 20001-3743
                                                Telephone: +1 202.942.5000
                                                Fax: +1 202.942.5999
                                                E-mail: John.Nassikas@arnoldporter.com

                                                Attorney for Defendant George Aref Nader




                                                 1
 Case 1:19-cr-00201-LMB Document 162 Filed 01/02/20 Page 2 of 2 PageID# 853



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, I filed the foregoing with the Clerk of the Court

using the CM/ECF system, which in turn will provide electronic notification of and access to such

filing to the counsel of record in this matter who are registered in the CM/ECF system.



 Dated: January 2, 2020                       Respectfully submitted,

                                               /s/ John N. Nassikas III
                                               John N. Nassikas III (VA Bar No. 24077)

                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               601 Massachusetts Ave, NW
                                               Washington, DC 20001-3743
                                               Telephone: +1 202.942.5000
                                               Fax: +1 202.942.5999
                                               E-mail: John.Nassikas@arnoldporter.com

                                               Attorney for Defendant George S. Nader




                                                2
